COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        Marvinell Harlan v. Texas Workforce Commission, Appeal
                            Tribunal Hearing Officer J. Koehn, Hearing Officer J.
                            Lawrence, and Commissioners Hope Andrade and Andres
                            Alcantar
Appellate case number:      01-17-00849-CV
Trial court case number:    2015-11049
Trial court:                190th District Court of Harris County

       On August 7, 2018, this Court dismissed the appeal for want of jurisdiction. See
Harlan v. Tex. Workforce Comm’n, No. 01-17-00849-CV, 2018 WL 3737639 (Tex.
App.—Houston [1st Dist.] Aug. 7. 2018, no pet. h.) (mem. op.). A motion for rehearing
was due by August 22, 2018. See TEX. R. APP. P. 49.1. Appellant, Marvinell Harlan, has
filed three motions for an extension of time to file a motion for rehearing, and the
deadline has been extended to November 12, 2018, with no further extensions.
Nevertheless, appellant has filed a fourth motion for an extension of time and a motion to
exceed the word length for her motion for rehearing. The motions are granted.
    Appellant’s motion for rehearing is due to be filed no later than MONDAY,
NOVEMBER 19, 2018. No additional extensions will be granted.


       It is so ORDERED.

Judge’s signature: __/s/ Russell Lloyd_____
                    Acting individually  Acting for the Court

Date: __November 13, 2018____